DETAILED ACTION
This office action is in response to applicant’s Appeal Brief dated 1/25/2021. 
The Appeal Brief was in response to examiner's Final office action dated 7/9/2020. If needed, this office action is herein referred to as “Previous OA”.

Claims’ Status
Claims 1, 3, 5, 10, 12, 14, 20-21, 23-34 are currently pending and are currently being examined.
Claims 23-34 are newly added.
Claims 2, 4, 6-9, 11, 13, 15-19 and 22 are cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dina Blikshteyn on 4/27/2021. Also see attached email.

The application has been amended as follows. The claims are changed to: 

1.	(Currently Amended) A client device communicating with a tokenized payment system used to conduct contactless payment transactions, comprising: 
a non-transitory memory;

a token manager, executed by the hardware processing device of the client device, and configured to:
generate a token, wherein the token is a single-use payment token provided as a form of payment in a tokenized payment transaction with the tokenized payment system; and
a wallet manager, executed by the hardware processing device of the client device and configured to:
generate a unique non-payment identifier for the tokenized payment transaction involving the token;
associate the unique non-payment identifier with [[with]] the token and the tokenized payment transaction, wherein the unique non-payment identifier that associates the token and the tokenized payment transaction allows subsequent retrieval of transaction data of the tokenized payment transaction; 
	provide the unique non-payment identifier to a merchant at completion of the tokenized payment transaction, wherein the unique non-payment identifier identifies the tokenized payment transaction during a second transaction with the tokenized payment system, and wherein [[a]] the second transaction modifies the tokenized payment transaction;
upon initiation of the second transaction, receive a request from the merchant to provide the unique non-payment identifier associated with the tokenized payment transaction;

provide the unique non-payment identifier to a near field communication (NFC) device of the merchant to complete the second transaction that modifies the tokenized payment transaction.

2.	(Canceled) 

3.	(Previously presented) The client device of claim 1, further comprising:
a communication manager, executed by the hardware processing device, and configured to receive the token for the tokenized payment transaction. 

4.	(Cancelled) 

5.	(Previously presented) The client device of claim 1, wherein the wallet manager further:
provides the token to the merchant as part of the tokenized payment transaction.

6-9.	(Canceled)

10.	(Previously presented) The client device of claim 1, wherein the wallet manager further:


11.	(Cancelled) 

12.	(Previously presented) The client device of claim 1, wherein the unique non-payment identifier provided to the merchant during the second transaction is previously provided in the tokenized payment transaction.

13.	(Cancelled) 

14.	(Previously presented) The client device of claim 1, wherein the second transaction is a second tokenized transaction involving a return of at least one item from the tokenized payment transaction. 

15-19.  (Cancelled) 

20.	(Currently Amended) A computer-implemented method for a user device communicating with a tokenized payment system used to conduct contactless payment transactions, comprising:
creating, by the user device, a unique non-payment identifier linking a token and a first tokenized payment transaction conducted with a merchant over the tokenized first tokenized payment transaction;
storing, on the user device, the unique non-payment identifier linking the token and the first tokenized payment transaction in a digital receipt, wherein the unique non-payment identifier linking the token and the tokenized payment transaction allows for subsequent retrieval of transaction data of the first tokenized payment transaction;
providing, by the user device, the unique non-payment identifier to the merchant as part of the first tokenized payment transaction, wherein the unique non-payment identifier identifies the tokenized payment transaction during a second transaction with the tokenized payment system, and wherein a second payment transaction modifies the first tokenized payment transaction;
upon initiation of the second payment transaction, receive a request from the merchant to provide the unique non-payment identifier associated with the tokenized payment transaction;
identifying at the user device the unique non-payment identifier using the digital receipt associated with the tokenized payment transaction; and
providing, by the user device, the unique non-payment identifier to the merchant via a near field communication (NFC) terminal as part of a second transaction that modifies the first tokenized payment transaction, whereby the unique non-payment identifier enables a computing device associated with the merchant to identify the first tokenized payment transaction. 


generating unique non-payment identifiers for different tokenized payment transactions.

22.	(Canceled). 

23.	(New) The computer-implemented method of claim 20, further comprising:
providing the token to the merchant as part of the first tokenized payment transaction.

24.	(New) The computer-implemented method of claim 20, further comprising:
providing the unique non-payment identifier to the merchant as part of the second transaction associated with the tokenized payment transaction.

25.	(New) The computer-implemented method of claim 20, wherein the unique non-payment identifier provided to the merchant during the second transaction is previously provided in the first tokenized payment transaction.

26.	(New) The computer-implemented method of claim 20, wherein the second transaction involves a return of at least one item from the tokenized payment transaction. 


a non-transitory memory;
a hardware processing device coupled to the non-transitory memory;
a token manager, executed by the hardware processing device of the client device, and configured to:
generate a token, wherein the token is a single-use payment token provided as a form of payment in a tokenized payment transaction with the tokenized payment system; and
a wallet manager, executed by the hardware processing device of the client device and configured to:
generate a unique non-payment identifier for the tokenized payment transaction involving the token;
associate the unique non-payment identifier with the token and the tokenized payment transaction, wherein the unique non-payment identifier is a QR code and the association between the token and the tokenized payment transaction allows for subsequent retrieval of transaction data of the tokenized payment transaction; 
	provide the unique non-payment identifier to a merchant at completion of the tokenized payment transaction, wherein the unique non-payment identifier identifies the tokenized payment transaction during a second transaction with the tokenized payment system, and wherein a second transaction modifies the tokenized payment transaction;

identify the unique non-payment identifier using a digital receipt associated with the tokenized payment transaction; and
provide the unique non-payment identifier to a point-of-sale terminal of the merchant to complete the second transaction that modifies the tokenized payment transaction.

28.	(New) The client device of claim 27, further comprising:
a communication manager, executed by the hardware processing device, and configured to receive the token for the tokenized payment transaction. 

29.	(New) The client device of claim 27, wherein the wallet manager further:
provides the token to the merchant as part of the tokenized payment transaction.

30.	(New) The client device of claim 27, wherein the wallet manager further:
provides the unique non-payment identifier to the merchant as part of the second transaction associated with the tokenized payment transaction.

31.	(New) The client device of claim 27, wherein the unique non-payment identifier provided to the merchant during the second transaction is previously provided in the tokenized payment transaction.

32.	(New) The client device of claim 27, wherein the second transaction is a second tokenized transaction involving a return of at least one item from the tokenized payment transaction. 

33.	(New) The client device of claim 27, wherein the token manager is further configured to:
generate unique non-payment identifiers for different tokenized payment transactions.

34.	(New) The client device of claim 1, wherein the token manager is further configured to:
generate unique non-payment identifiers for different tokenized payment transactions.

Allowable Subject Matter
Claims 1, 3, 5, 10, 12, 14, 20-21, 23-34 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see Appeal Brief Pgs 7-11, filed 1/25/2021, with respect to the 103 rejection of claims 1, 3, 5, 10, 12, 14, 20-21, 23-34, which attacks the primary reference Dill for not teaching that the claim limitations are 
Also concerning claims 1 and 20, the examiner finds a new closest prior art, Chitilian (US Patent Application Publication 20160012413), which teaches a client device (user computing device 110 / computing machine 2000) communicating with a tokenized payment system (e.g., payment processing system) used to conduct contactless payment transactions (see ¶¶ 17, 133 and FIGs. 1 and 8), comprising:
	a non-transitory memory (FIG. 8:2050);
	a hardware processing device coupled to the non-transitory memory (FIG. 8:2010);
	a token manager, executed by the hardware processing device of the client device (¶ 17 and FIG. 8, at least because client device generates a token, it necessarily has a token manager stored within itself, like in storage media 2040), and configured to:
	generate a token, wherein the token is a single-use payment token provided as a form of payment in a tokenized payment transaction with the tokenized payment system (¶ 17 – “The user computing device generates a token for conducting a transaction and transmits the token to the payment processing system”);
	and a wallet manager, executed by the hardware processing device of the client device (¶ 74 – “The hands-free payment application 116 on 
configured to:
[access] a unique non-payment identifier (transaction identification) for the tokenized payment transaction involving the token (¶ 129 – “The user 101 initiates the hands-free application at the location of the merchant 130. The user 101 presents a transaction identification from a notification or a receipt to complete the refund.”);
	wherein the unique non-payment identifier [is associated to] the tokenized payment transaction allows subsequent retrieval of transaction data of the tokenized payment transaction (¶ 129 – “The user 101 initiates the hands-free application at the location of the merchant 130. The user 101 presents a transaction identification from a notification or a receipt to complete the refund.”);
	wherein the unique non-payment identifier identifies the tokenized payment transaction during a second transaction with the tokenized payment system, and wherein a second transaction modifies the 
	upon initiation of the second transaction, provide the unique non-payment identifier associated with the tokenized payment transaction (¶ 129 – “The user 101 initiates the hands-free application at the location of the merchant 130. The user 101 presents a transaction identification from a notification or a receipt to complete the refund.”);
	identify the unique non-payment identifier using a digital receipt associated with the tokenized payment transaction (¶ 130 – “the user 101 may manually enter the transaction identification, or scan a QR code on the receipt displayed on the hands-free application to obtain data from a particular transaction”); and 
provide the unique non-payment identifier (transaction identification) to the merchant to complete the second transaction that modifies the tokenized payment transaction (¶ 129 – “The user 101 initiates the hands-free application at the location of the merchant 130. The user 101 presents a transaction identification from a notification or a receipt to complete the refund.”). 
Chitilian further teaches a unique non-payment identifier (transaction identification) for the tokenized payment transaction involving the token (¶ 129 – “The user 101 initiates the hands-free application at the location of the merchant 130. The 
Chitilian doesn’t teach/suggest that: 
the client device is “configured to:” 
generate the unique non-payment identifier.
associate the unique non-payment identifier with the token and the tokenized payment transaction
provide the unique non-payment identifier to a merchant at completion of the tokenized payment transaction, 
“receive a request from the merchant to” provide the unique non-payment identifier, and
that the non-payment identifier is provided to “a near field communication (NFC) device of the merchant”.
Another close prior art of record, Ji, teaches/suggests:
the client device that generates the unique non-payment identifier (¶ 24 and claim 26).
However, Ji fails to teach/suggest:
associate the unique non-payment identifier with the token and the tokenized payment transaction
provide the unique non-payment identifier to a merchant at completion of the tokenized payment transaction, 
“receive a request from the merchant to” provide the unique non-payment identifier, and
that the non-payment identifier is provided to “a near field communication (NFC) device of the merchant”.
Another close prior art of record, Puchek, teaches/suggests:
associate the unique non-payment identifier with the token and the tokenized payment transaction (¶ 17)
However, Puchek fails to teach/suggest:
provide the unique non-payment identifier to a merchant at completion of the tokenized payment transaction, 
“receive a request from the merchant to” provide the unique non-payment identifier, and
that the non-payment identifier is provided to “a near field communication (NFC) device of the merchant”.
Another close prior art of record, Patterson, teaches/suggests:
provide the unique non-payment identifier to a merchant at completion of the tokenized payment transaction
“receive a request from the merchant to” provide the unique non-payment identifier
However, Patterson limitations fails to teach:
that the non-payment identifier is provided to “a near field communication (NFC) device of the merchant”.
Patterson 
The above new prior art and prior arts of record fail to fairly teach/suggest the claim as a whole.  Upon searching a variety of databases, the claim limitations as a whole are deemed a nonobvious combination of limitations.
Claims 3, 5, 10, 12, 14, 21, 23-34 contain similar limitations when compared to (or contain almost all the limitations) of claims 1 or 20, or otherwise depend on claims 1 or 20, and are allowed for similar reasons (or “for the same reasons”) as provided above for claims 1 and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537.  The examiner can normally be reached on Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gabriel Mercado/Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685